I concur in affirming the order of the department dismissing plaintiff's petition for review and affirming the award of the deputy commissioner. This was a final order and an *Page 57 
award on the merits of the claim, and therefore the department was without jurisdiction to grant a rehearing or a further review of the award of the deputy. Hughson v. City of Kalamazoo,271 Mich. 36. That is the only legal question involved in the case. Appellees may have costs.
NORTH, C.J., and STARR, WIEST, BUTZEL, BUSHNELL, and SHARPE, JJ., concurred with BOYLES, J.